OPINION — AG — ** LAND OFFICE — INVESTMENT — SCHOOL FUND ** (SUBJECT TO YOUR COMPLIANCE WITH THE PROVISIONS OF ARTICLE XI, SECTION 6 OKLAHOMA CONSTITUTION, AND 64 Ohio St. 51 [64-51], THAT PREFERENCE SHALL BE GIVEN TO THE SECURITIES IN THE ORDER NAMED, AND THE PROVISIONS OF 64 Ohio St. 51 [64-51] THAT SUFFICIENT MONEY SHALL BE KEPT ON HAND AT ALL TIMES BY THE COMMISSIONERS OF THE LAND OFFICE TO CLOSE ALL APPROVED APPLICATIONS FOR FIRST MORTGAGES LOANS, AS MAY BE APPROVED FROM TIME TO TIME BY THE COMMISSIONERS OF THE LAND OFFICE) THAT THE INVESTMENT OF MONEYS BELONGING TO THE PERMANENT SCHOOL FUND OF THE STATE IN " TREASURY BILLS " OF THE UNITED STATES, DATED APRIL 26, 1956, AND ISSUED IN ACCORDANCE WITH NOTICE THEREOF GIVEN BY THE FEDERAL RESERVE BANK AT KANSAS CITY, AS FISCAL AGENT FOR THE UNITED STATES, UNDER DATE OF APRIL 19, 1956, IS WITHIN THE LEGAL AUTHORITY OF THE COMMISSIONERS OF THE LAND OFFICE, AND THAT SUCH TREASURY BILLS (TREASURY NOTES) ARE " VALID " WITHIN THE MEANING OF THAT TERM AS USED IN 64 Ohio St. 51 [64-51] (COMMON SCHOOL FUND SHALL BE INVESTED IN (1) FIRST MORTGAGES (2) OKLA STATE BONDS (3) COUNTY BONDS (4) SCHOOL DISTRICT BONDS (5) UNITED STATES BONDS) CITE: ARTICLE XI, SECTION 6 (JAMES C. HARKIN)